Title: John Chambers to Thomas Jefferson, 16 September 1811
From: Chambers, John
To: Jefferson, Thomas


          
                  sir 
                  New york, 16th sepr 1811
           
		   
		   
		   
		   
		   
		   
		   When my friend Mr D. B. Warden was last here, he communicated to me a Letter of yours on the subject of the  Fiorin Grass mentioned in the Belfast Ag. Society’s papers, & requested me to endeavour to procure some of it for you
          
		   
		  I have very great pleasure in now informing you, that in consequence of having written to a Botanical friend in Belfast, I have just received a small parcel in excellent preservation, & have put it into the care of Mr Weightman, Bookseller, of Washington City who is now on his Return, & expects to be in that City in about a Week, & will then, search for the safest conveyance of it to you:—but it is possible you may be able
			 to point out one to him, upon which you may have more perfect reliance. The parcel is too large to convey by Post, & I was unwilling to divide & put it into so small a compass, from a
			 fear of
			 injury
          This Grass has been chosen by a Gentleman of much Botanical knowledge, who has put it up in the manner directed by you in your Letter to Mr Warden; & I hope it will reach you in perfect safety, & fully answer the expectations you entertain of it
          Permit me to express the satisfaction I feel, in having an opportunity of paying you even this small mark of Attention, & believe me, sir, with great respect, your obedient servt
          
            J: Chambers
        